FILED
                                                                                            JUN - 4 2010
                            UNITED STATES DISTRICT COURT
                                                                                     Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                             Courts for the District of Columbia

EMMANUEL S. ROBINSON,                         )
                                              )
                              Plaintiff,      )
                                              )
       v.                                     )       Civil Action No.          10 0918
                                              )
FREDERICK J. BRYNN, P.e.,                     )
                                              )
                              Defendant.      )

                                  MEMORANDUM OPINION

       This matter is before the Court upon consideration ofplaintiffs application to proceed in

forma pauperis and his pro se complaint. The application will be granted, and the complaint

will be dismissed.

       Plaintiff brings this civil action against Frederick J. Brynn, the attorney he hired to

represent him in a tort action arising from an automobile accident on February 7, 2008. Compl.

at 1-2. He alleges that defendant committed legal malpractice and fraud, breached their contract,

and otherwise was grossly negligent in the performance of his dues as retained counsel. See id. at

1-, 5-6 (Counts One, Two, Four and Five). Plaintiff demands a declaratory judgment and

compensatory and punitive damages. Id. at 6.

       Federal district courts have jurisdiction in civil actions arising under the Constitution,

laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts

have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit

is between citizens of different states. See 28 U.S.C. § 1332(a).

       Notwithstanding plaintiffs reliance on 42 U.S.C. § 1983, nothing in the complaint

suggests that defendant acted under color of District of Columbia law. This alone is fatal to
plaintiffs civil rights claim. See Edwards v. Olde Dokie, Inc., 473 F. Supp. 2d 31, 41 (D.D.C.

2007) (dismissing § 1983 claim against a nightclub absent an allegation in the complaint or any

evidence produced in opposition to summary judgment motion that nightclub was acting under

color of District of Columbia law). Moreover, although plaintiff demands damages in excess of

the $75,000 threshhold, he does not establish that the parties reside or conduct business in

different states. Plaintiff, therefore, fails to establish jurisdiction based on diversity of

citizenship.

        The Court will dismiss the complaint without prejudice for lack of subject matter

jurisdiction. An Order consistent with this Memorandum Opinion is issued separately.



                                                  [;J~ J JjVKJ~
                                                United States District Judge
DATE: